DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation, "another air gap" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 depends on claim 11 which is dependent on claim 8 which is dependent on claim 7 which is dependent on claim 1.  Neither of these claims describes an air gap or a first air gap prior to the limitation, “another air gap” in claim 12.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (United States Patent Application Publication No. US 2018/0342613 A1, hereinafter “Chang”).
In reference to claim 1, Chang discloses a device which meets the claim.  Figures 1-9 of Chang discloses a dynamic random access memory which comprises a substrate (10).  There is an isolation structure (10b) located in the substrate (10) wherein the isolation structure (10b) defines a plurality of active regions (10a).  A buried word line structure (16, 24a, 26, 28, 30) is located in a word line trench of the substrate (10).  The word line trench passes through the active regions (10a) and the isolation structure (10b).  The buried word line structure (16, 24a, 26, 28, 30) comprises a gate conductive layer (28) located in the word line trench, a first gate dielectric layer (16) located on a sidewall and a bottom surface of the word line trench, and a second gate dielectric layer (24a) located between the first gate dielectric layer (16) and the gate conductive layer (28).  A top surface of the second gate dielectric layer (24a) is lower than a top surface of the gate conductive layer (28).
With regard to claim 6, the buried word line structure (16, 24a, 26, 28, 30) further comprises a barrier layer (26) located in the word line trench and between the gate conductive layer (28) and the second gate dielectric layer (24a).
In reference to claim 7, the buried word line structure (16, 24a, 26, 28, 30) further comprises a cap layer (30) located in the word line trench and covering the gate conductive layer (28).
With regard to claim 8, the buried word line structure (16, 24a, 26, 28, 30) further comprises a cap layer (30) located in the word line trench and covering the gate conductive layer (28) and the barrier layer (26).
In reference to claim 9, the first gate dielectric layer (16) is further located between the isolation structure (10b) and the second gate dielectric layer (24a).

Claims 3 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang and as further evidenced by Yen (USPN 4,789,560, hereinafter “Yen”).
In reference to claim 3, Chang discloses that the first gate dielectric layer (16) is silicon oxide (p. 2, paragraph 17) and that the second gate dielectric layer (24a) is silicon nitride (p. 3, paragraph 20).  Yen discloses that silicon nitride has a higher dielectric constant than silicon oxide (column 8, lines 43-44).  Thus Chang inherently meets the limitation that the first gate dielectric layer and the second gate dielectric layer comprise dielectric materials having different dielectric constants.
With regard to claim 4, Chang discloses that the first gate dielectric layer (16) is silicon oxide (p. 2, paragraph 17) and that the second gate dielectric layer (24a) is silicon nitride (p. 3, paragraph 20).  Yen discloses that silicon nitride has a higher dielectric constant than silicon oxide (column 8, lines 43-44).  Thus Chang inherently meets the limitation that a dielectric constant of the second gate dielectric layer is greater than a dielectric constant of the first gate dielectric layer.

Allowable Subject Matter
Claims 13-20 are allowed.
Claims 2, 5, 10, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  in the examiner’s opinion, it would not be obvious to implement a dynamic random access memory with a buried word line structure in a word line trench that passes through active regions and an isolation structure in a substrate such that the buried word line structure comprises a gate conductive layer and first and second gate dielectric layers with the second gate dielectric layer is between the first gate dielectric layer and the gate conductive layer with the top surface of the second gate dielectric layer being lower than the top surface of the gate conductive layer in combination with the specific air gap structure and required junction surface depth of source/drain regions as described by the applicant in claims 2, 5, and 10.  In the examiner’s opinion, it would also not be obvious to implement a dynamic random access memory with a buried word line structure in a word line trench that passes through active regions and an isolation structure in a substrate such that the buried word line structure comprises a gate conductive layer and first and second gate dielectric layers with the second gate dielectric layer is between the first gate dielectric layer and the gate conductive layer with the top surface of the second gate dielectric layer being lower than the top surface of the gate conductive layer in combination with the required cap and barrier layers and relative positions of the second gate dielectric layer and the isolation structure as specified by the applicant in claim 11.  In the examiner’s opinion, it would also not be obvious to implement a method of fabricating a dynamic random access memory which comprises forming a buried word line structure in a word line trench that is formed in an isolation structure which itself is formed in a substrate such that forming the buried word line structure comprises depositing and selectively removing a gate conductive layer and first and second gate dielectric layers with the second gate dielectric layer being between the first gate dielectric layer and the gate conductive layer such that the top surface of the second gate dielectric layer is lower than the top surface of the gate conductive layer in combination with the specific cap layer structure and required relative dielectric constants of the first and second gate dielectric layers as described by the applicant in claim 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN QUINTO whose telephone number is (571)272-1920. The examiner can normally be reached Monday-Friday, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN QUINTO/Examiner, Art Unit 2817                                                                                                                                                                                                        /NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817